Reynolds, P. J.,

concurs in the result as follows :
“I agree to the result, but cannot agree that “wantonly” means recklessly and carelessly. “If one intentionally does a wrongful act and knows at the time that, it is wrongful, then he does it wantonly, by which word I understand is meant, causelessly without restraint and in reckless disregard of the rights of others.” [Judge Ellison, in Trauerman v. Lippincott, 39 Mo. App. 478, l. c. 488.] [See, also, Black, Law Dictionary (2 Ed.), p. 1217.] I think that the use of the word “carelessly” instead of the word “causelessly,” was an error, but harmless, and therefore am prepared to agree and do agree to the result arrived at by my Brother Nortoni.”